The plaintiff in error, J.M. Dozier, appeals from a conviction in the district court of McCurtain county, on the charge of incest, and a resulting sentence in accordance with the verdict of the jury of imprisonment in the penitentiary for a term of three years.
The errors assigned relate to rulings of the court in the admission and rejection of evidence, the instructions given, *Page 117 
and question the sufficiency of the evidence to sustain the verdict. No brief has been filed, and no appearance made in behalf of the defendant in this court.
The information charges that in said county on or about the 1st day of May, 1920, the defendant, J.M. Dozier, did have sexual intercourse with his daughter, Emma. One witness testified positively to witnessing the act. The evidence further shows that the defendant's daughter, Emma, a single girl, gave birth to an illegitimate child and died about three hours after the birth of the child. The testimony of the defendant in his own behalf was a denial of the act charged or any similar act.
We have examined the whole record with care, and find no material error in the rulings of the court in the admission or rejection of evidence. The instructions given fairly presented the law of the case and were as favorable to the defendant as he had any right to demand.
Finding no prejudicial error, the judgment of the trial court is affirmed.
MATSON, P.J., and BESSEY, J., concur.